Exhibit 11. Metro Bancorp, Inc. Computation of Net Income (Loss) Per Share For the Quarter Ended June 30, 2010 Income (Loss) Shares Per Share Amount Basic Earnings Per Share: Net income $ Preferred stock dividends ) Income available to common stockholders $ Effect of Dilutive Securities: Stock options Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ $ For the Quarter Ended June 30, 2009 Income (Loss) Shares Per Share Amount Basic Loss Per Share: Net loss $ ) Preferred stock dividends ) Loss available to common stockholders ) $ ) Effect of Dilutive Securities: Stock options - Diluted Loss Per Share: Loss available to common stockholders plus assumed conversions $ ) $ ) For the Six Months Ended June 30, 2010 Income (Loss) Shares Per Share Amount Basic Earnings Per Share: Net income $ Preferred stock dividends ) Income available to common stockholders $ Effect of Dilutive Securities: Stock options Diluted Earnings Per Share: Income available to common stockholders plus assumed conversions $ $ For the Six Months Ended June 30, 2009 Income (Loss) Shares Per Share Amount Basic Loss Per Share: Net loss $ ) Preferred stock dividends ) Loss available to common stockholders ) $ ) Effect of Dilutive Securities: Stock options - Diluted Loss Per Share: Loss available to common stockholders plus assumed conversions $ ) $ )
